Citation Nr: 1035929	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a right ankle 
fracture with tendonitis?

2.  Entitlement to service connection for a heart disability, to 
include an atrial septal defect and congenital heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2008 VA Form 9, the appellant requested a Board 
hearing.  Later, in a June 2010 VA Form 9, the Veteran 
specifically requested a videoconference Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
the next available videoconference hearing 
date.  The Veteran should be notified of 
the date, time and place of such a hearing 
by letter mailed to his current address of 
record, with a copy to his representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


